Citation Nr: 1822828	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  03-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for postoperative chronic diarrhea.

2.  Entitlement to an initial compensable rating for postoperative right thigh neuropathy.

3.  Entitlement to an increased rating for a bilateral hearing loss disability, rated 10 percent disabling prior to May 1, 2014, and 30 percent disabling thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1965 to October 1971, and was awarded the Expert Badge (rifle), among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from March 2013 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed an increased rating claim for depressive disorder in July 2014, which was denied in a May 2015 rating decision.  The Veteran did not file a Notice of Disagreement with that decision.  Although the RO included that issue in its December 2015 Supplemental Statement of the Case and certified that matter to the Board, those actions were in error.  See 38 C.F.R. § 19.31(a)("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.").  Without a Notice of Disagreement, Statement of the Case, and a substantive appeal, the Board has no jurisdiction over that matter.

The issue of entitlement to an initial compensable rating for postoperative peripheral neuropathy of the right thigh is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected postoperative chronic diarrhea has manifested by diarrhea with bowel movements ranging from 10 to 12 stools per day about every three days to diarrhea once per week, and the need to use absorbent material when taking trips.  

2.  For the period prior to May 1, 2014, the Veteran demonstrated, at worst, Level IV sensorineural hearing loss in the right ear and Level III sensorineural hearing loss in the left ear.

3.  From May 1, 2014, the Veteran demonstrated, at worst, Level VI sensorineural hearing loss in the right ear and Level VII sensorineural hearing loss in the left ear.

4.  The evidence is at least in relative equipoise regarding whether the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected diarrhea have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2017).

2.  For the period prior to May 1, 2014, the criteria for a disability rating in excess of 10 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).

3.  From May 1, 2014, the criteria for a disability rating in excess of 30 percent for bilateral sensorineural hearing loss have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2017).

4.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).



Increased Ratings - Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2017), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Increased Rating - Postoperative Chronic Diarrhea

The Veteran's service-connected diarrhea is currently evaluated by analogy under Diagnostic Code 7399-7319 as irritable colon syndrome.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).  A noncompensable rating is assigned under Diagnostic Code 7319 for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

For the entire rating period, the Veteran's diarrhea has been rated at the maximum 30 percent rating under the aforementioned criteria.  The Board notes the Veteran's representative has asserted that the Veteran's diarrhea should be rated under Diagnostic Code 7332, pertaining to rectum and anus, impairment of sphincter control, and that a 60 percent disability rating is warranted for anal discharge and involuntary bowel movements.  See July 2013 Notice of Disagreement and December 2016 Appellate Brief.

However, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's diarrhea disability.  Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  A review of the record indicates that at no time has the Veteran been shown to have impairment of anal sphincter control, or of the rectum and anus.  See April 17, 209 flexible sigmoidoscopy, noting normal rectal and anal examination, and February 25, 2011 colonoscopy, noting a normal rectal examination.  Moreover, the Veteran has presented inconsistent statements regarding the existence of fecal incontinence.  See April 19, 2005, June 5, 2006, and December 15, 2010 VA medical records denying fecal incontinence, the last of which noted the Veteran reported "fairly good fecal continence;" see also December 5, 2011 and January 10, 2012 VA medical records, noting fecal incontinence.  

The Board also considered the Veteran's June 2013 statement in which he reported experiencing anal discharge and involuntary bowel movements since the surgery, adding that he could not leave his home for several hours after waking up because he was unable to control his bowel movements.  However, VA nursing notes dated April 22, 2013 and March 10, 2014 indicated the Veteran reported "occasional" accidents of the bowel, while March 5, 2012 and April 15, 2015 nursing notes stated the Veteran had complete control over his bowel movements.  Moreover, during his August 2015 VA gastrointestinal examination, the Veteran reported experiencing diarrhea once or twice per week, and having otherwise regular bowel movements.  He reported wearing absorbent material related to diarrhea when he had to go on trips.  

In the absence of any medical evidence of impairment of anal sphincter control, the Board concludes that Diagnostic Code 7319 is the most appropriate criteria to evaluate the Veteran's diarrhea.  Given that the Veteran is in receipt of the maximum allowable rating, his claim for an initial rating in excess of 30 percent must be denied.  

Increased Rating - Bilateral Hearing Loss

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity based on the results of controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.

The provisions of 38 C.F.R. § 4.86(a) (2017) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b)(2017) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran was afforded a VA audiological examination in March 2014.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
35
50
65
85
85
71
LEFT
35
45
60
80
80
66

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 84 percent in the left ear.  The examiner noted the Veteran's reports regarding the impact on ordinary conditions of daily life, specifically that he cannot hear well.  

The hearing impairment levels correspond to Level IV in the right ear and Level III in the left ear under Table VI.  Intersecting Levels IV and III under Table VII results in a 10 percent disability rating.  An exceptional pattern of hearing impairment was not shown.  See 38 C.F.R. § 4.86 (a), (b) (2017).

The Veteran was afforded a VA audiological examination in May 2015.  Audiometric testing showed the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
45
60
75
85
85
76.25
LEFT
45
55
80
85
90
77.5

Speech audiometry revealed speech recognition ability of 96 percent bilaterally  The examiner noted that the Veteran's hearing loss would cause difficulty in most communicative situations without hearing aids, and that the speaker would have to be close to him and speak up for the Veteran to hear the speaker.  The examiner added that this would be difficult in most work situations, observing that some occupations have regulations regarding hearing such as the fire department and police department.  

The hearing impairment levels correspond to Level V in the right ear and Level V in the left ear under Table VI.  Intersecting Levels V and V under Table VII results in a 20 percent rating.  However, the May 2015 audiogram indicates the Veteran had an exceptional pattern of hearing impairment in each ear.  When the Veteran's puretone averages are input into Table VIA, they result in hearing impairment at Level VI in the right ear and Level VII in the left ear, which corresponds with a 30 percent rating under Table VII.  See 38 C.F.R. § 4.86(a) (2017).  As Table VIA affords the Veteran the greater benefit, those results shall be used in evaluating his bilateral sensorineural hearing loss disability.

Based in particular on the foregoing measurements, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the period prior to May 1, 2014, and the assignment of a rating in excess of 30 percent thereafter.  

TDIU

The Veteran contends that he cannot work due to his service-connected disabilities, including hearing loss, bilateral plantar keratosis, depression, and postoperative diarrhea.  See May 2014 VA Form 21-8940.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2017).

Service connection is currently in effect for depressive disorder, rated 50 percent disabling; bilateral plantar keratosis, rated 30 percent disabling; postoperative chronic diarrhea, rated 30 percent disabling; bilateral hearing loss, rated 30 percent disabling; tinnitus, rated 10 percent disabling; residuals of pelvic hematoma, rated 10 percent disabling; and postoperative peripheral neuropathy of the right and left lower extremities, rated noncompensable.  The Veteran has a combined 70 percent disability rating from November 13, 2001, and 90 percent disability rating from January 20, 2012, satisfying the schedular requirements for TDIU.  Thus, the question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The record reflects that the Veteran graduated from high school, and completed two years of college and earned an associate degree in business.  See May 2014 VA Form 21-8940 and February 2010 VA psychiatric examination report.  Following service he worked primarily as an employment specialist for the state of Florida.  See May 2014 VA Form 21-8940.  A VA Form 21-4192 from the State of Florida, received in December 2014, indicated that the Veteran stopped working in May 2000 due to his prostate cancer surgery.

According to the June 2005 VA general examination report, the examiner concluded that the Veteran's postoperative condition and symptomatology would render him unlikely to be able to perform his usual activities of employment; however, the examiner did not distinguish between service-connected and nonservice-connected disabilities in reaching that assessment. 

A March 2010 VA audiological examination indicated the Veteran's hearing loss disability had significant effects on the Veteran's occupational functioning.  

A May 2015 VA psychiatric examination report stated that the Veteran's psychiatric symptoms did not functionally limit his potential to perform tasks of physical or sedentary employment.  

The May 2015 VA audiological examination report noted the Veteran's hearing loss would cause difficulty in most communicative situations without hearing aids, and that the speaker would have to be close to him and speak up for the Veteran to hear the speaker.  The examiner added that this would be difficult in most work situations, noting that some occupations have regulations regarding hearing such as the fire department and police department.  

In a December 2016 vocational assessment, certified rehabilitation counselor C. P. opined that it was more likely than not that the Veteran's service-connected disabilities rendered him unemployable since 2001.  In her report, C. P. cited excerpts of medical records dated throughout the appeal period and documented the functional impact of the Veteran's various service-connected disabilities.  She explained that given the Veteran's predominant history in the social services industry, he was unable to work in that field due to his inability to sit, stand, and / or walk for prolonged periods or interact and communicate with others.  She added that the Veteran did not acquire transferable skills for other types of work and that he would be limited to unskilled work, which would also be precluded given the Veteran's physical and mental limitations.  C. P. added that she did not consider the Veteran's psychiatric symptoms prior to 2009, when service connection was established for his depressive disorder, in reaching her ultimate conclusion regarding the impact of the Veteran's service-connected disabilities on his employability.  

The question of whether service-connected disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  Additionally, a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Although the record contains some indications that the severity of some of the Veteran's service-connected disabilities, considered in isolation, would not limit his functional capacity, such as the May 2015 VA psychiatric examination, C. P.'s report in combination with other medical evidence indicates that the Veteran's collective impact of his service-connected disabilities would preclude substantially gainful employment.

Given that the evidence is at least in relative equipoise, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  Accordingly, entitlement to TDIU is warranted.  See 38 U.S.C. § 5107(b) (2012).



	(CONTINUED ON NEXT PAGE)






ORDER

For the entire period on appeal, a rating in excess of 30 percent for postoperative chronic diarrhea is denied.

For the period prior to May 1, 2014, a rating in excess of 10 percent for a bilateral sensorineural hearing loss disability is denied.

From May 1, 2014, a rating in excess of 30 percent for a bilateral sensorineural hearing loss disability is denied.

Entitlement to TDIU is granted.


REMAND

Additional medical clarification is required with respect to the Veteran's postoperative peripheral neuropathy of the right thigh.  As noted in the representative's December 2016 brief, the August 2015 VA peripheral nerves examination report noted that the Veteran had severe intermittent pain, severe paresthesias, and severe numbness.  However, the report also indicated that all of the Veteran's lower extremity nerves were normal.  The severity of the Veteran's condition is therefore unclear.  Accordingly, remand is appropriate for a new examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran to undergo a VA neurological examination to assess the manifestations and current severity of his postoperative neuropathy of the right thigh.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of neuropathy of the right thigh.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner shall specify the nerve(s) affected by the service-connected neurologic disability of the right thigh and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia (e.g., mild, moderate, moderately severe, severe).  

2.  Review the examination report to ensure it complies with the Board's remand directive.  Any inadequacies should be addressed prior to recertification to the Board.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


